UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 10-4974


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

MICKEY OAKLEY,

                 Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(1:08-cr-00268-CCB-1)


Submitted:   June 30, 2011                 Decided:   August 4, 2011


Before GREGORY, SHEDD, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Andrew H. Baida, ROSENBERG, MARTIN & GREENBERG, L.L.P.,
Baltimore, Maryland, for Appellant. Rod J. Rosenstein, United
States Attorney, Cheryl L. Crumpton, Kristi N. O’Malley,
Assistant United States Attorneys, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Mickey Oakley was convicted following his conditional

guilty plea to possession with intent to distribute heroin, in

violation of 21 U.S.C. § 841(a)(1) (2006), and possession of a

firearm in furtherance of a drug trafficking crime, in violation

of 18 U.S.C. § 924(c) (2006).             Oakley was sentenced to a total

of 292 months of imprisonment.                On appeal, Oakley contends that

the   district    court   erred    in     denying         his    motion      to    suppress

heroin   and    other   evidence       obtained      as    the    result      of    illegal

searches   and    seizures   conducted          in    violation         of   the     Fourth

Amendment.      We affirm.

           We    review   factual       findings       underlying          the     district

court’s denial of a motion to suppress for clear error and its

legal conclusions de novo.              United States v. Blake, 571 F.3d

331, 338 (4th Cir. 2009), cert. denied, 130 S. Ct. 1104 (2010).

We construe the evidence in the light most favorable to the

Government, as the party prevailing below.                            United States v.

Griffin, 589 F.3d 148, 150 (4th Cir. 2009), cert. denied, 131 S.

Ct. 1599 (2011).

           Credible evidence shows that investigating officers’

independent     observations      of    Oakley       acting      as    predicted      by   a

confidential     source   provided       reasonable         suspicion        that    Oakley

was   engaged    in   criminal    activity       justifying           an   investigatory

stop.    Illinois v. Wardlow, 528 U.S. 119, 123 (2000); Terry v.

                                          2
Ohio, 392 U.S. 1, 30 (1968).              Furthermore, credible evidence

established     that   when    officers    activated     their       lights    and

blocked Oakley’s vehicle with their own, Oakley rapidly reversed

his vehicle and crashed into the police vehicle in an apparent

attempt to escape.       As Oakley failed to yield to the show of

authority, no seizure implicating the Fourth Amendment occurred

at that moment.        California v. Hodari D., 499 U.S. 621, 626

(1991); Brower v. County of Inyo, 489 U.S. 593, 598 (1989);

United States v. Letsinger, 93 F.3d 140, 143-46 (4th Cir. 1996).

Consequently,    the   district   court    did    not   err    in    denying   the

motion to suppress.

            Accordingly, we affirm the judgment of the district

court.     We dispense with oral argument because the facts and

legal    contentions   are    adequately    presented     in    the    materials

before   the   court   and    argument    would   not   aid    the    decisional

process.



                                                                        AFFIRMED




                                     3